Citation Nr: 1032796	
Decision Date: 08/31/10    Archive Date: 09/08/10

DOCKET NO.  09-25 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
posttraumatic stress disorder (PTSD) has been received.

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to 
April 1988.

A claim for service connection for PTSD was previously denied by 
the RO in July 2005; the Veteran did not appeal that denial.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a September 2007 rating decision in which the RO continued the 
prior denial of entitlement to service connection for PTSD.  In 
October 2007, the Veteran filed a notice of disagreement (NOD).  
A statement of the case (SOC) was issued in June 2009, and the 
Veteran filed a substantive appeal (via a VA Form 9, Appeal to 
the Board of Veterans' Appeals) in June 2009.  

In October 2009, the Board remanded the claim to the RO for the 
purposes of affording the Veteran a Board hearing, as requested.

In March 2010, the Veteran testified during a hearing before the 
undersigned Veterans Law Judge at the RO; a transcript of that 
hearing is of record.  During the hearing,  the Veteran submitted 
additional evidence directly to the Board, with a waiver of 
initial RO consideration of the evidence.  This evidence is 
accepted for inclusion in the record on appeal.  See 38 C.F.R. 
§§ 20.800, 20.1304 (2009).

The Board's decision reopening  the claim for service connection 
for PTSD is set forth below.  The claim for service connection 
for PTSD, on the merits, is addressed in the remand following the 
order; that matter is being remanded to the RO, via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim herein decided have been accomplished.

2.  In a July 2005 rating decision, the RO denied service 
connection for PTSD; although notified of the denial in a 
July 2005 letter, the Veteran did not initiate an appeal.

3.  Evidence associated with the claims file since the July 2005 
rating decision is not cumulative and redundant of evidence of 
record at the time of the prior denial, relates to unestablished 
facts necessary to substantiate the claim for service connection 
for PTSD, and raises a reasonable possibility of substantiating 
the claim.


CONCLUSIONS OF LAW

1.  The RO's July 2005 denial of service connection for PTSD is 
final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2009).

2.  As pertinent evidence received since the July 2005 denial is 
new and material, the criteria for reopening the claim for 
service connection for PTSD are met.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (as in effect for claims filed on 
and after August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Given the  favorable disposition of the request to reopen the 
claim for service connection for PTSD, the Board finds that all 
notification and development actions needed to fairly adjudicate 
this aspect of the appeal have been accomplished.  

II.  Analysis

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
in-service stressor occurred.  38 C.F.R. § 3.304(f).

In a July 2005 rating decision, the RO denied the Veteran's 
original claim for service connection for PTSD.  The pertinent 
evidence then of record consisted,  primarily, of service  
treatment records, and private treatment records, which did not 
show a diagnosis of PTSD.

According to the Veteran's service records, his military 
occupational specialty was information systems radio operator 
supervisor.  These records reflect no awards or decorations which 
would indicate exposure to combat.

The Veteran indicated that he served three tours-of-duty in 
Vietnam.  He remarked that during his first tour, he saw a 
Vietcong standing between two trees, dead because his fingers had 
been forced through his ears.  During his second and third tours, 
he said that he had to barricade himself under sandbags in a 
bunker many times.  He also indicated that he had never been 
treated for PTSD.

In denying the claim for service connection, the RO found that 
the Veteran did not have a diagnosis of PTSD, and there was no 
evidence which showed that a precipitating stressful experience 
occurred in service.

Although notified of the RO's July 2005 denial of the claim in a 
July 2005 letter, the Veteran did not initiate an appeal; hence, 
that decision is final as to the evidence then of record, and is 
not subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

However, VA may reopen and review a claim that has been 
previously denied if new and material evidence is submitted by or 
on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).  See also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).  

The Veteran sought to reopen his previously denied claim in 
February 2007.  Regarding petitions to reopen filed on or after 
August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as 
evidence not previously submitted to agency decision makers and 
"material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  As indicated by 
the regulation cited above, and by judicial case law, "new" 
evidence is that which was not of record at the time of the last 
final disallowance (on any basis) of the claim, and is not 
duplicative or "merely cumulative" of other evidence then of 
record.  This analysis is undertaken by comparing the newly 
received evidence with the evidence previously of record.  After 
evidence is determined to be new, the next question is whether it 
is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the last 
final denial on any basis to determine whether a claim must be 
reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  
Here, the last final denial of the claims is the RO's July 2005 
denial.   Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

Pertinent evidence associated with the claims file since the RO's 
July 2005 denial includes VA treatment records, various written 
lay statements, a copy of an in-service job evaluation, and the 
transcript of the Veteran's March 2010 Board hearing.

At the time of the July 2005 rating decision, there was no 
evidence of a diagnosis of PTSD or a verifiable stressor.  
However, additionally received medical evidence reflects that the 
Veteran has a current diagnosis of PTSD.  In this regard, a 
September 2008 record of VA treatment includes a notation that 
the Veteran met the full criteria for PTSD.  The Veteran has also 
submitted an Airman Performance Record from March 1971 which 
shows that he was a ground radio operator at a Forward Operating 
Location of a Tactical Air Control Party while in Vietnam.  His 
duties included maintaining status updates on all combat sorties 
flown from his location.  Moreover, in his statements and 
testimony, the Veteran has alleged in-service stressors which 
appear to be consistent with the circumstances of the Veteran's 
service (discussed in more detail, below) 

The Board finds that, collectively, the above-described evidence 
is "new" in that it was not before agency decisionmakers at the 
time of the July 2005 final denial of the claim for service 
connection for PTSD, and is not duplicative or cumulative of 
evidence previously of record.  Moreover, this evidence is 
"material" in that it addresses whether the Veteran currently 
has a diagnosis of PTSD that may be related to service.  Hence, 
this evidence relates to an unestablished fact necessary to 
substantiate the claim for service connection for PTSD, and 
raises a reasonable possibility of substantiating the claim.

Under these circumstances, the Board concludes that the criteria 
for reopening the claim for service connection for PTSD are met.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.




ORDER

As new and material evidence to reopen the claim for service 
connection for PTSD has been received, to this limited extent, 
the appeal is granted.


REMAND

The Board's review of the record reveals that further RO action 
on the claim for service connection for PTSD, on the merits, is 
warranted

As indicated above, service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  38 
C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis of 
PTSD will vary depending upon whether a Veteran engaged in 
"combat with the enemy."  See Gaines v. West, 11 Vet. App. 353, 
359 (1998).  If VA determines that a Veteran engaged in combat 
with the enemy and his alleged stressor is combat-related, then 
his lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required- provided that such testimony 
is found to be "satisfactory," i.e., credible and "consistent 
with circumstances, conditions or hardships of service."  See 38 
U.S.C.A. 1154(b) (West 2002); 38 C.F.R. 3.304(f)(1); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).

Under the legal authority in effect at the time the Veteran filed 
his claim, if the alleged stressor was not combat related, then 
the Veteran's lay testimony, alone, would not be sufficient to 
establish the occurrence of the alleged stressor; rather, 
corroborating evidence would be needed to support the claim for 
service connection.  See Cohen v. Brown, 10 Vet. App. 128, 147 
(1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  See also 
Zarycki, 6 Vet. App. at 98; Doran v. Brown, 6 Vet. App. 283, 289-
290 (1994).   

The Board notes, however, that, on July 13, 2010, VA published a 
final rule that amended its adjudication regulations governing 
service connection for PTSD by liberalizing, in certain 
circumstances, the evidentiary standard for establishing the 
occurrence of the required in-service stressor.  See 75 Fed. Reg. 
39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) 
(correcting the effective and applicability dates from July 12, 
2010 to July 13, 2010).  The revisions apply to, among others, 
claims such as the Veteran's, which were appealed before July 13, 
2010, but not yet decided by the Board.  

The amendment indicates that if a stressor claimed by a Veteran 
is related to the Veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a psychiatrist 
or psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of PTSD, and 
that the Veteran's symptoms are related to the claimed stressor, 
in the absence of clear and convincing evidence to the contrary, 
and provided the claimed stressor is consistent with the places, 
types, and circumstances of the Veteran's service, the Veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.   See 75 Fed. Reg. 39843 (July 13, 2010).  

For purposes of the amendment, "fear of hostile military or 
terrorist activity" means that a Veteran experienced, witnessed, 
or was confronted with an event or circumstance that involved 
actual or threatened death or serious injury, or a threat to the 
physical integrity of the veteran or others, such as from an 
actual or potential improvised explosive device; vehicle-imbedded 
explosive device; incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected sniper fire; or 
attack upon friendly military aircraft, and the Veteran's 
response to the event or circumstance involved a psychological or 
psycho-physiological state of fear, helplessness, or horror.   
Id.

In this case, it is neither shown nor alleged that the Veteran 
served in combat.

The Veteran has claimed that while on active duty, one of his 
buddies was hit by a mortar round; that he was knocked out of bed 
during a rocket attack, and that he saw men, women and children 
wounded from bombs.  The Board is cognizant that as these events 
took place more than 30 years ago, and that, hence, the Veteran 
has not been able to provide details concerning the time and 
places that these events allegedly occurred.

However, the Veteran's service records show that he served as a 
ground radio operator with the 19th Tactical Air Support Squadron 
at a Forward Operating Location of a Tactical Air Control Party 
while on active duty in Vietnam in 1969 through 1971, with 
additional documented time in Southwest Asia in 1972 and 1973.  
An Airman Performance Report also reveals that he served at Bien 
Hoa and Phouc Vinh.  Thus, given that the Veteran served at a 
Forward Operating Base, and affording him the benefit of the 
doubt, the Board finds that the Veteran's claimed stressors of 
seeing a buddy get hit by a mortar round, being knocked out of 
bed during a rocket attack, and seeing men, women and children 
wounded from bombs while in Vietnam-which are clearly related to 
the Veteran's fear of hostile military activity-appear to be 
consistent with the places, types, and circumstances of the 
Veteran's service.  Consequently, resolving all reasonable doubt 
in the Veteran's favor, and consistent with recent regulatory 
amendments, the Board finds that the Veteran's lay assertions may 
be accepted as sufficient evidence that these alleged stressors 
occurred.

Accordingly-and, as the record includes only a general diagnosis 
of PTSD, without reference to any specific stressor(s)-the Board 
finds that a medical opinion to address the questions of whether 
these stressors  are sufficient to have caused the Veteran's 
PTSD, and whether there exists a nexus between the established 
stressors and the PTSD is needed to resolve the matter of service 
connection for PTSD, on the merits.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2009); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

Hence, the RO should arrange for the Veteran to undergo VA 
examination, by a psychiatrist or psychologist, at an appropriate 
VA medical facility.  The Veteran is hereby advised that failure 
to report to the scheduled examination, without good cause, shall  
result in denial of the reopened claim for service connection for 
PTSD.  See 38 C.F.R. § 3.655 (2009).  Examples of good cause 
include, but are not limited to, the illness or hospitalization 
of the claimant and death of an immediate family member.  If the 
Veteran fails to report to the  scheduled examination, the RO 
should obtain and associate with the claims file (a) copy(ies) of 
the notice(s) of the date and time of the examination sent to him 
by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo examination, the RO 
should obtain and associate with the claims file all outstanding 
VA medical records.  The claims file currently includes 
outpatient treatment records from the Monroe VA Medical Center 
(VAMC), dated from January 2007 to April 2009.  The Board 
emphasizes that records generated by VA facilities that may have 
an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, 
the RO must obtain from the Monroe VAMC all outstanding pertinent 
mental health  since April 2009, following the current procedures 
prescribed in 38 C.F.R. § 3.159 as regards requests for records 
from Federal facilities.

The Board also notes that further notification action is needed 
in connection with the claim for service connection.  
VA's notice requirements apply to all five elements of a service 
connection claim: Veteran status, existence of a disability, a 
connection between the Veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specific 
to claims for service connection for PTSD, notice must include 
the provisions of 38 C.F.R. § 3.304.
In this case, an April 2007 letter provided the Veteran with 
general notice regarding service connection claims.  However, the 
Veteran has not received notice pertinent to Dingess/Hartman, or 
the specific requirements of 38 C.F.R. § 3.304 (to include the 
recent regulatory amendments).  The Board points out that action 
by the RO is required to satisfy the provisions of the VCAA.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).

Hence, on remand, the RO should, through VCAA-compliant notice 
sent to the Veteran and his representative, request that the 
Veteran provide information and/or evidence pertinent to the 
claim for service connection for PTSD, on the merits, explaining 
that he  has a full one-year period for response.  See 
38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. 
§ 5103(b)(3) (West Supp. 2009) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO's letter 
should notify the Veteran regarding VA's assignment of disability 
ratings and effective dates (in the event service connection is 
granted), consistent with Dingess/Hartman, as well as notify the 
Veteran of the specific requirements of 38 C.F.R. § 3.304 (as 
revised) regarding claims for service connection for PTSD.

After providing the required notice, the RO should attempt to 
obtain any additional evidence for which the Veteran provides 
sufficient information, and, if needed, authorization, following 
the current procedures prescribed in 38 C.F.R. § 3.159 (2009).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and its 
implementing regulations.  Hence, in addition to the actions 
requested above, the RO should also undertake any other 
development and/or notification action deemed warranted by the 
VCAA prior to adjudicating the claim for service connection for 
PTSD, on the merits.

Accordingly, this matter is hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should obtain from the Monroe VAMC 
all outstanding  records of mental health 
evaluation and/or treatment, since 
April 2009.  The RO must follow the 
procedures set forth in 38 C.F.R. § 3.159(c) 
as regards requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the claims 
file.

2.  The RO should, through VCAA-compliant 
notice sent to the Veteran and his 
representative, request that the  Veteran 
provide information and, if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the claim on 
appeal that is not currently of record.

The RO should notify the Veteran regarding 
VA's assignment of disability ratings and 
effective dates, consistent with 
Dingess/Hartman, as well as requirements of 
38 C.F.R. § 3.304, as revised, as regards 
claims for service connection for PTSD.

The RO should also clearly explain to the 
Veteran that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

3.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159. 
 All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were not 
obtained, explain the efforts taken to obtain 
them, and describe further action to be 
taken.

4.  After all records and/or responses from 
each contacted entity have been associated 
with the claims file, the RO should arrange 
for the Veteran to undergo VA psychiatric  
examination, by a psychiatrist or 
psychologist, at a VA medical facility.  The 
entire claims file, to include a 
complete copy of the REMAND, must be 
made available to the examiner 
designated to examine the Veteran, and 
the report of examination should include 
discussion of the Veteran's documented 
psychiatric history and assertions.  All 
tests and studies, to include psychological 
testing, if deemed warranted, should be 
accomplished, and all clinical findings 
should be reported in detail.

Considering only the verified stressors 
of the Veteran witnessing one of his 
buddies being hit by a mortar round, 
being knocked out of bed during a rocket 
attack, and seeing men, women and 
children wounded from bombs, the examiner 
should clearly indicate whether the Veteran 
meets the diagnostic criteria for PTSD.  If a 
diagnosis of PTSD resulting from any 
identified stressor(s) is warranted, the 
examiner should fully explain how the 
diagnostic criteria are met, to include 
comment upon the link, if any, between the 
verified stressor(s) and the Veteran's 
symptoms.

The examiner should set forth all examination 
findings, along with a complete rationale for 
the conclusions reached, in a printed 
(typewritten) report.

5.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain and 
associate with the claims file a copy of any 
notice(s) of the date and time of the 
examination sent to the Veteran by the 
pertinent VA medical facility.

6.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

7.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
adjudicate the claim for service connection 
for PTSD,  If the Veteran fails to report to 
the scheduled examination, in adjudicating 
the claim, the RO should apply the provisions 
of 38 C.F.R. § 3.655(b), as appropriate.  
Otherwise, the RO should adjudicate the claim 
for service connection, on the merits, in 
light of all pertinent evidence and legal 
authority.  

8.  If the benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and his representative an appropriate 
supplemental SOC that includes citation to 
and discussion of additional legal authority 
considered, to include the revised version of 
38 U.S.C.A. § 3.304(f), along with clear 
reasons and bases for all determinations, and 
afford them the appropriate time period for 
response before the claims file is returned 
to the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


